      Case 4:19-cv-01651 Document 8 Filed on 10/04/19 in TXSD Page 1 of 1




October 4, 2019


Filed Electronically
United States District Court
Southern District, Houston Division
Attn: Magistrate Judge Frances H. Stacey
7th Floor, Courtroom 704
515 Rusk Street
Houston, Tx 77002


RE: Civil Action No. 19-1651 Kara Bucci v. M.D. Anderson Physicians Network


Dear Judge Stacey:

       Please accept this letter as a request for Mr. Daniel Salas to appear telephonically for the
Order Setting Conference scheduled for October 8th, 2019 at 10:00 am. Mr. Salas is located in
San Antonio and is unable to travel due to a scheduling concern . Both parties have agreed.
Thank you in advance for your consideration.




                                              Very truly yours,




                                           ______________________________
                                         By: Alfonso Kennard, Jr.




AK/mt
